Exhibit 10.2

SUPPLEMENTAL RETIREMENT AGREEMENT

EFFECTIVE DECEMBER 19, 2016

The attached document (NBT Bancorp Inc. Supplemental Executive Retirement Plan,
effective as of December 19, 2016) sets forth the terms of an agreement for the
payment of supplemental retirement income made as of December 19, 2016 between
NBT Bancorp Inc., a Delaware corporation and a registered financial holding
company headquartered at 52 S. Broad Street, Norwich, New York 13815, and John
H. Watt, Jr., an individual residing at 72 Jordan Street, Skaneateles, NY 13152.
The parties hereby execute this agreement as follows:

 

NBT BANCORP INC.       By:   

/s/ Martin A. Dietrich

      Date: December 19, 2016 Martin A. Dietrich       Chairman of the Board   
  

/s/ John H. Watt, Jr.

      Date: December 19, 2016 John H. Watt, Jr.       President and Chief
Executive Officer      



--------------------------------------------------------------------------------

NBT BANCORP INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Effective as of December 19, 2016)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

Preamble

     1   

Article 1 - Definitions

     1   

Article 2 - Eligibility and Participation

     5   

Article 3 - Retirement Date

     5   

Article 4 - Retirement Income Benefit

     6   

Article 5 - Supplemental 401(k)/ESOP Benefit and Deferral Credit Accounts

     7   

Article 6 - Modes of Benefit Payment and Vesting of Benefits

     8   

Article 7 - Death Benefits

     9   

Article 8 - Unfunded Plan

     10   

Article 9 - Administration

     11   

Article 10 - Amendment or Termination

     13   

Article 11 - General Provisions

     13   

 

iii



--------------------------------------------------------------------------------

PREAMBLE

This NBT Bancorp Inc. Supplemental Executive Retirement Plan (the “Plan”) is
effective as of December 19, 2016. The purpose of the Plan is to permit certain
employees of NBT Bancorp Inc. (the “Company”), its subsidiary, NBT Bank,
National Association (the “Bank”) and adopting affiliated employers to receive
supplemental retirement income when such amounts would be due under the benefit
and contribution formulas in the tax-qualified NBT Bancorp Inc. Defined Benefit
Pension Plan and NBT Bancorp Inc. 401(k) and Employee Stock Ownership Plan but
cannot be paid thereunder due to the reductions and other limitations imposed by
Sections 401(a)(17), 401(k)(3), 401(m) and 415 of the Internal Revenue Code of
1986, as amended. Capitalized terms are defined in Article 1 below.

The Plan is intended to be an unfunded, non-qualified deferred compensation
plan. Neither the Employer, the Committee, nor the individual members of the
Committee shall segregate or otherwise identify specific assets to be applied to
the purposes of the Plan, nor shall any of them be deemed to be a trustee of any
amounts to be paid under the Plan. Any liability of the Employer to any person
with respect to benefits payable under the Plan shall be based solely upon such
contractual obligations, if any, as shall be created by the Plan, and shall give
rise only to a claim against the general assets of the Employer. No such
liability shall be deemed to be secured by any pledge or any other encumbrance
on any specific property of the Employer.

ARTICLE 1

DEFINITIONS

The following words and phrases shall have the meanings hereafter ascribed to
them. Those words and phrases which have limited application are defined in the
respective Articles in which such terms appear.

 

1.1 “Bank” means NBT Bank, National Association or any successor thereto by
merger, consolidation or otherwise by operation of law.

 

1.2 “Basic 401(k)/ESOP” means the NBT Bancorp Inc. 401(k) and Employee Stock
Ownership Plan, as amended from time to time.

 

1.3 “Basic 401(k)/ESOP Benefit” means the benefit paid to a Participant under
the Basic 401(k)/ESOP and includes benefits payable upon Normal Retirement,
Early Retirement, Postponed Retirement, death or termination of service.

 

1.4 “Basic 401(k)/ESOP Surviving Spouse Benefit” means the benefit payable to a
Participant’s surviving spouse under the Basic 401(k)/ESOP upon the
Participant’s death before a distribution of the Participant’s entire Basic
401(k)/ESOP account balance.

 

1.5 “Basic Retirement Plan” means the NBT Bancorp Inc. Defined Benefit Pension
Plan, as amended from time to time.



--------------------------------------------------------------------------------

1.6 “Basic Retirement Plan Benefit” means the benefit payable to a Participant
under the Basic Retirement Plan and includes benefits payable upon Normal
Retirement, Early Retirement, Postponed Retirement, death or termination of
service.

 

1.7 “Basic Retirement Plan Surviving Spouse Benefit” means the benefit payable
to a Participant’s surviving spouse or eligible children under the Basic
Retirement Plan upon the Participant’s death, if any.

 

1.8 “Board” means the Board of Directors of the Company, as duly constituted
from time to time.

 

1.9 “Cause” means the Participant’s (a) conviction of robbery, bribery,
extortion, embezzlement, fraud, grand larceny, burglary, perjury, income tax
evasion, misapplication of Employer funds, false statements in violation of 18
U.S.C. § 1001, or any other felony that is punishable by a term of imprisonment
of more than one year; (b) material breach of his or her duty of loyalty to the
Employer; (c) acts or omissions in the performance of his or her duties having a
material adverse effect on the Employer that were not done or omitted to be done
in good faith or which involved intentional misconduct or a knowing violation of
law; or (d) any transaction in the performance of his or her duties with the
Employer from which he or she derived a material improper personal benefit.

 

1.10 “Change in Control” means:

(i) A change in control with respect to the Company or the Bank of a nature that
would be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A as in effect on the date hereof pursuant to the Securities
Exchange Act of 1934 (the “Exchange Act”); provided that, without limitation,
such a change in control shall be deemed to have occurred at such time as any
person (including an individual, corporation, partnership, trust, association,
joint venture, pool, syndicate, unincorporated organization, joint-stock company
or similar organization or group acting in concert) hereafter becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of 30 percent or more of the combined voting power of the common
stock and other voting securities of the Company; or

(ii) During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof unless the election, or the nomination for election
by the shareholders of the Company, of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; or

(iii) There shall be consummated (x) any consolidation or merger of the Company
in which it is not the continuing or surviving corporation or pursuant to which
voting securities of the Company would be converted into cash, securities, or
other property, other than a merger of the Company in which the holders of its
common stock and other voting securities immediately before the merger have
substantially the same proportionate ownership of common stock and other voting
securities, respectively, of the

 

2



--------------------------------------------------------------------------------

surviving corporation immediately after the merger, or (y) any sale, lease,
exchange, or other transfer (in one transaction or a series of related
transactions) of all, or substantially all of the assets of the Company or the
Bank, provided that any such consolidation, merger, sale, lease, exchange or
other transfer consummated at the insistence of an appropriate banking
regulatory agency shall not constitute a change in control; or

(iv) Approval by the shareholders of the Company of any plan or proposal for its
liquidation or dissolution.

 

1.11 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.12 “Committee” means the Plan’s administrative committee, as appointed by the
Board to administer the Plan, as described in Article 9.

 

1.13 “Company” means NBT Bancorp Inc. or any successor thereto by merger,
consolidation or otherwise by operation of law.

 

1.14 “Confidential Information” means business methods, creative techniques and
technical data of the Company, the Bank and their affiliates that are deemed by
the Company, the Bank or any such affiliate to be and are in fact confidential
business information of the Company, the Bank or its affiliates or are entrusted
to the Company, the Bank or its affiliates by third parties, and includes, but
is not limited to, procedures, methods, sales relationships developed while the
Participant is in the service of the Company, the Bank or their affiliates,
knowledge of customers and their requirements, marketing plans, marketing
information, studies, forecasts and surveys, competitive analyses, mailing and
marketing lists, new business proposals, lists of vendors, consultants, and
other persons who render service or provide material to the Company, the Bank or
their affiliates, and compositions, ideas, plans, and methods belonging to or
related to the affairs of the Company, the Bank or their affiliates, except for
such information as is clearly in the public domain, provided, that information
that would be generally known or available to persons skilled in the
Participant’s fields shall be considered to be “clearly in the public domain”
for this purpose.

 

1.15 “Default Payment Commencement Date” means the later of: (a) the first day
of the month following the month in which the Participant attains age 62, and
(b) in the event the Participant incurs a Separation from Service due to his or
her death, the first day of the month following the date of death or, in the
event the Participant incurs a Separation from Service other than by reason of
death, the first day of the seventh month following the date on which the
Participant incurs a Separation from Service.

 

1.16 “Deferral Credit Account” means the bookkeeping account maintained in the
name of the Employer, on behalf of each Participant, pursuant to Article 5.

 

1.17 “Determination Date” means the earlier of (i) the date of termination of
the Participant’s employment with the Employer or (ii) the first day of the
month following the Participant’s 65th birthday.

 

3



--------------------------------------------------------------------------------

1.18 “Effective Date” means December 19, 2016.

 

1.19 “Employee” means a person who is an employee of the Employer.

 

1.20 “Employer” means the Company, the Bank and any subsidiary or affiliated
corporation of either of them which, with the approval of the Board and subject
to such conditions as the Board may impose, adopts the Plan, and any successor
or successors of any of them.

 

1.21 “401(k)/ESOP Benefit” means the deferred compensation 401(k)/ESOP Benefit
provided to Participants and their beneficiaries in accordance with the
applicable provisions of the Plan.

 

1.22 “Participant” means an Employee who has been designated by the Employer as
eligible to participate in the Plan and who becomes a Participant pursuant to
the provisions of Article 2.

 

1.23 “Payment Commencement Date” means the later of (a) the first day of the
seventh month following the date a Participant incurs a Separation from Service
other than by reason of death, or if due to death, the first day of the month
following the Participant’s death, and (b) the date elected by the Participant
in his or her valid Payment Election.

 

1.24 “Payment Election” means a Participant’s election on the form provided by
the Company of a Payment Commencement Date and the form in which payment shall
be made in accordance with the procedures established by the Committee for such
purpose.

 

1.25 “Plan” means the NBT Bancorp Inc. Supplemental Executive Retirement Plan,
as herein set forth, and as it may hereafter be amended from time to time.

 

1.26 “Plan Limitation Provisions” means provisions of the Basic 401(k)/ESOP and
the Basic Retirement Plan that reduce or restrict an Employee’s
employer-provided benefits under the Basic Retirement Plan and employer matching
contributions to the Basic 401(k)/ESOP (including Article IX and the last
paragraph of Section 1.12 of the Basic Retirement Plan and the fourth to last
paragraph of Section 1.12, and Sections 4.5, 4.7 and 4.9 of the Basic
401(k)/ESOP, or the corresponding provisions of any amendment to such Plans) in
order to satisfy the limitations imposed by one or more of the following:
(i) Section 401(a)(17) of the Code, (ii) Section 401(k)(3) of the Code,
(iii) Section 401(m) of the Code, or (iv) Section 415 of the Code.

 

1.27 “Plan Year” means the period from the Effective Date through December 31,
2016 and each calendar year thereafter within which the Plan is in effect.

 

1.28 “Separation from Service” means a “separation from service” within the
meaning of Treas. Reg. §1.409A-1(h) and in accordance with the default rules
thereunder, which includes termination of a Participant’s employment with the
Company or any Affiliate, whether voluntarily or involuntarily, by reason of
death, retirement, becoming disabled, resignation or discharge. Transfer to
employment with an Affiliate shall not be treated as a Separation from Service.

 

4



--------------------------------------------------------------------------------

1.29 “Retirement Income Benefit” means the deferred compensation retirement
income benefit determined pursuant to Article 4.

 

1.30 “Supplemental Surviving Spouse Benefit” means the survivor death benefit
payable to a Participant’s surviving spouse, pursuant to the provisions of
Sections 7.1 through 7.3.

Words importing males shall be construed to include females and the singular
shall be construed to include the plural, and vice versa, wherever appropriate.

ARTICLE 2

ELIGIBILITY AND PARTICIPATION

 

2.1 Plan eligibility is limited to a select group of management or highly
compensated Employees, as designated in writing by the Board, who participate in
the Basic Retirement Plan, the Basic 401(k)/ESOP or both such plans.

From time to time, the Company may designate one or more Employees who
participate in the Basic Retirement Plan, the Basic 401(k)/ESOP or both such
plans as participants in the Plan, from the class of Employees participating in
the Basic Retirement Plan, the Basic 401(k)/ESOP or both such plans who are
members of a select group of management Employees or are highly compensated
Employees. Newly eligible Employees shall participate as of the date specified
by the Board.

 

2.2 The Company may, from time to time, remove any Participant from
participation in the Plan; provided, however, that, subject to Section 11.4,
such removal will not reduce the amount of Retirement Income Benefit and
401(k)/ESOP Benefit credited to the Participant under the Plan, as determined as
of the date of such Participant’s removal. A Participant so removed shall remain
a Participant until all benefits are distributed in accordance with the
provisions of the Plan.

 

2.3 The Committee may provide each eligible Employee with appropriate forms in
connection with participation in the Plan.

ARTICLE 3

RETIREMENT DATE

 

3.1 A Participant’s Retirement Date shall be his or her date of actual
retirement, which may be his or her Normal, Early, Disability or Postponed
Retirement Date, whichever is applicable pursuant to the following sections of
this Article 3.

 

3.2 A Participant’s Normal Retirement Age shall be the 65th anniversary of his
or her birth. Such Participant’s Normal Retirement Date shall be the date
coinciding with Normal Retirement Date under the Basic Retirement Plan.

 

5



--------------------------------------------------------------------------------

3.3 A Participant may retire on an Early Retirement Date, which shall be the
date coinciding with the initial distribution of an early retirement benefit
under the Basic Retirement Plan.

 

3.4 A Participant may retire on a Disability Retirement Date, which shall be the
date coinciding with the initial distribution of a disability retirement benefit
under the Basic Retirement Plan.

 

3.5 If a Participant continues in the employment of the Employer beyond Normal
Retirement Date, the date coinciding with postponed retirement under the Basic
Retirement Plan shall be the Participant’s Postponed Retirement Date.

ARTICLE 4

RETIREMENT INCOME BENEFIT

 

4.1 The Retirement Income Benefit payable to an eligible Participant in the form
of a life annuity with five years certain commencing on his or her Normal,
Early, Disability or Postponed Retirement Date, as the case may be, shall be
equal to the excess, if any, of the amount specified in (a) over the amount
specified in (b), as stated below:

 

  (a) the monthly amount of Basic Retirement Plan retirement income payable upon
Normal, Early or Postponed Retirement Date, as the case may be, to which the
Participant would have been entitled under the Basic Retirement Plan (including
any payments credited as a result of a Participant being a Disabled Participant
(as defined in the Basic Retirement Plan)), if such benefit were calculated
under the Basic Retirement Plan without giving effect to the limitations and
restrictions imposed by the application of Plan Limitation Provisions and any
other provisions of the Basic Retirement Plan that are necessary to comply with
Code Sections 401(a)(17) and 415, or any successor provisions thereto;

 

  (b) the sum of (i) the monthly amount of Basic Retirement Plan retirement
income payable upon Normal, Early or Postponed Retirement Date, as the case may
be, actually payable to the Participant under the Basic Retirement Plan
(including any payments credited as a result of a Participant being a Disabled
Participant (as defined in the Basic Retirement Plan)), after the limitations
and restrictions imposed by the application of the Plan Limitation Provisions
and any other provisions of the Basic Retirement Plan that are necessary to
comply with Code Sections 401(a)(17) and 415, or any successor provisions
thereto, plus (ii) the monthly amount of retirement income that is the actuarial
equivalent (determined in accordance with the Basic Retirement Plan) of any
supplemental retirement benefit payable to the Participant by any Employer upon
Normal, Early or Postponed Retirement Date, as the case may be, pursuant to any
Supplemental Retirement Agreement with the Participant.

 

6



--------------------------------------------------------------------------------

4.2 With respect to eligible Participants who terminate their employment other
than on a Retirement Date specified in Article 3, the vested Retirement Income
Benefit payable in the form of a life annuity with five years certain,
commencing on the date the Participant is eligible for a vested retirement
benefit under the Basic Retirement Plan, shall be equal to the excess, if any,
of the amount specified in (a) over the amount specified in (b), as stated
below:

 

  (a) the monthly amount of Basic Retirement Plan vested retirement income
payable upon termination of service to which the Participant would have been
entitled under the Basic Retirement Plan, if such benefit were calculated under
the Basic Retirement Plan without giving effect to the limitations and
restrictions imposed by the application of the Plan Limitation Provisions and
any other provisions of the Basic Retirement Plan that are necessary to comply
with Code Sections 401(a)(17) and 415, or any successor provisions thereto;

 

  (b) the sum of (i) the monthly amount of Basic Retirement Plan vested
retirement income payable upon termination of service actually payable to the
Participant under the Basic Retirement Plan, after the limitations and
restrictions imposed by the application of the Plan Limitation Provisions and
any other provisions of the Basic Retirement Plan that are necessary to comply
with Code Sections 401(a)(17) and 415, or any successor provisions thereto, plus
(ii) the monthly amount of retirement income that is the actuarial equivalent
(determined in accordance with the Basic Retirement Plan) of any supplemental
retirement benefit payable to the Participant by any Employer following such
termination of service pursuant to any Supplemental Retirement Agreement with
the Participant.

ARTICLE 5

SUPPLEMENTAL 401(k)/ESOP

BENEFIT AND DEFERRAL CREDIT ACCOUNTS

 

5.1 The 401(k)/ESOP Benefit under the Plan shall equal the discretionary and
matching contributions or other Employer-provided benefit to the extent provided
for under the Basic 401(k)/ESOP (disregarding the limitations and restrictions
imposed by the application of the Plan Limitation Provisions and any other
provisions of the Basic 401(k)/ESOP that are necessary to comply with Code
Sections 401(a)(17), 401(k)(3), 401(m), and 415, or any successor provisions
thereto) for plan years of the Basic 401(k)/ESOP ending after the Effective
Date, less any such amount actually contributed by the Employer to the Basic
401(k)/ESOP for such plan years (to the extent permitted by the terms thereof,
taking into account the limitations and restrictions imposed by the application
of the Plan Limitation Provisions and any other provisions of the Basic
401(k)/ESOP that are necessary to comply with Code Sections 401(a)(17),
401(k)(3), 401(m), and 415, or any successor provisions thereto), adjusted for
income, gains and losses based on deemed investments, pursuant to Section 5.4
below. For purposes of this Section 5.1, it shall be assumed that the
Participant has made Basic 401(k)/ESOP contributions, on a before-tax or
after-tax basis, as are necessary to qualify for the maximum Employer provided
benefit available under the Basic 401(k)/ESOP to similarly situated Basic
401(k)/ESOP Participants who are not affected by such restrictions and
limitations.

 

7



--------------------------------------------------------------------------------

5.2 The 401(k)/ESOP Benefit under the Plan shall be accounted for by the
Employer under a Deferral Credit Account, maintained in the name of the
Employer, on behalf of each Participant.

 

5.3 Each Deferral Credit Account maintained by the Employer shall be credited
with units on behalf of each Participant, as appropriate in accordance with the
401(k)/ESOP Benefit, as soon as administratively practicable, but in no event
later than March 15 of the Plan Year following the Plan Year in which Basic
401(k)/ESOP contributions on behalf of the Participant were limited or
restricted.

 

5.4 The 401(k)/ESOP Benefit credited annually to each Participant’s Deferral
Credit Account under the Plan shall be deemed to be invested on a time weighted
basis, based upon the crediting of the Deferral Credit Account under Section 5.3
above, as if such amounts had been invested in the same manner as the investment
of the corresponding amounts pursuant to the Basic 401(k)/ESOP, and such Account
shall be credited with income and gains, and charged with losses, as if such
investments had actually been made.

ARTICLE 6

MODES OF BENEFIT PAYMENT AND

VESTING OF BENEFITS

 

6.1 Payment of any Retirement Income Benefit and 401(k)/ESOP Benefit under the
Plan to a Participant, beneficiary, joint or contingent annuitant or eligible
child shall be made in the normal form in which benefits are made under the
Basic Retirement Plan and Basic 401(k)/ESOP, respectively, and commence on the
Default Payment Commencement Date; provided, however, that payment shall instead
be made in accordance with the Participant’s Payment Election if the Participant
has in place a valid Payment Election. To be valid, the Payment Election shall
be an irrevocable election made on such form provided by the Company and filed
with the Company no later than January 30, 2017. Notwithstanding any provision
to the contrary in the Plan, payment of any Retirement Income Benefit and
401(k)/ESOP Benefit to a Participant shall commence on the Payment Commencement
Date (or as soon as reasonably practicable thereafter retroactive to a
Participant’s Payment Commencement Date, but in no event more than 60 days
following the Payment Commencement Date).

Any Retirement Income Benefit paid from the Plan in a form other than a life
annuity shall be the actuarial equivalent of a life annuity, utilizing the
actuarial equivalent factors set forth in the Basic Retirement Plan and applied
to obtain the optional mode of payment thereunder.

 

8



--------------------------------------------------------------------------------

6.2 Subject to Section 11.4, each Participant shall have a 100 percent vested
and non-forfeitable right to benefits under the Plan.

ARTICLE 7

DEATH BENEFITS

 

7.1 Upon the death of: (i) a Participant who has not terminated from employment
before Retirement Date as defined in Section 3.1, or (ii) a Participant who
retires on a Retirement Date as defined in Section 3.1 and dies before the
complete distribution of Basic Retirement Plan Benefit and Basic 401(k)/ESOP
Benefit, as the case may be, benefits shall be payable as set forth in Sections
7.2, 7.3 and 7.4.

 

7.2 With respect to any Retirement Income Benefit, if a Basic Retirement Plan
pre-retirement survivor annuity or post retirement survivor annuity, as the case
may be, is payable to a Participant’s surviving spouse or eligible children, if
applicable, a supplemental pre-retirement survivor annuity or post retirement
survivor annuity, as the case may be, shall be payable to the surviving spouse
or eligible children, if applicable, under the Plan. The monthly amount of the
Supplemental Surviving Spouse Benefit pre-retirement survivor annuity or post
retirement survivor annuity, as the case may be, payable to a surviving spouse
or eligible children, if applicable, shall be equal to the excess, if any, of
the amount specified in (a) over the amount specified in (b), as stated below:

 

  (a) the monthly amount of Basic Retirement Plan pre-retirement survivor
annuity or post retirement survivor annuity, as the case may be, to which the
surviving spouse or eligible children, if applicable, would have been entitled
under the Basic Retirement Plan, if such benefit were calculated under the Basic
Retirement Plan without giving effect to the limitations and restrictions
imposed by the Plan Limitation Provisions and any other provisions of the Basic
Retirement Plan that are necessary to comply with Code Sections 401(a)(17) and
415, or any successor provisions thereto;

 

  (b) (i) the monthly amount of Basic Retirement Plan pre-retirement survivor
annuity or post retirement survivor annuity, as the case may be, actually
payable to the surviving spouse or eligible children, if applicable, under the
Basic Retirement Plan, after the limitations imposed by the application of Plan
Limitation Provisions and any other provisions of the Basic Retirement Plan that
are necessary to comply with Code Sections 401(a)(17) and 415, or any successor
provisions thereto plus (ii) the monthly amount that is the actuarial equivalent
(determined in accordance with the Basic Retirement Plan) of any supplemental
retirement benefit payable to the surviving spouse or eligible children, if
applicable, by any Employer following the Participant’s death pursuant to any
Supplemental Retirement Agreement with the Participant.

 

9



--------------------------------------------------------------------------------

7.3 The Retirement Income Benefit supplemental pre-retirement survivor annuity
or post retirement survivor annuity shall be payable over the lifetime of the
surviving spouse, or to eligible children to the extent provided in the Basic
Retirement Plan, in monthly installments commencing on the same date as payment
of the Basic Retirement Plan pre-retirement survivor annuity or post retirement
survivor annuity, as the case may be, and shall terminate on the date of the
last payment of the Basic Retirement Plan pre-retirement survivor annuity or
post retirement survivor annuity, as the case may be.

 

7.4 With respect to any 401(k)/ESOP Benefit, all amounts credited to the
Participant’s Deferral Credit Account shall be payable in a single lump sum to
the Participant’s surviving spouse, if any, as a Supplemental Surviving Spouse
Benefit, unless an optional mode has been elected pursuant to Article 6.

 

7.5 Upon the death of a Participant under the circumstances set forth in clauses
(i) and (ii) of Section 7.1, if no Basic Retirement Plan Surviving Spouse
Benefit, or Basic 401(k)/ESOP Surviving Spouse Benefit, as the case may be, is
payable, (a) no further Retirement Income Benefit shall be payable, unless an
optional mode has been elected pursuant to Article 6, and (b) all amounts
credited to the Participant’s Deferral Credit Account shall be payable to the
Participant’s designated beneficiary in a single lump sum, unless an optional
mode has been elected pursuant to Article 6.

ARTICLE 8

UNFUNDED PLAN

 

8.1 The Plan shall be administered as an unfunded plan and is not intended to
meet the qualification requirements of Sections 401(a) and 401(k) of the Code.
No Participant or beneficiary shall be entitled to receive any payment or
benefits under the Plan from the qualified trust maintained in connection with
the Basic Retirement Plan and Basic 401(k)/ESOP.

 

8.2 The Employer shall have the right to establish a reserve, establish a
grantor trust or make any investment for the purposes of satisfying its
obligation hereunder for payment of benefits, including, but not limited to,
investments in one or more registered investment companies under the Investment
Company Act of 1940, as amended, to the extent permitted by applicable banking
or other law; provided, however, that no Participant or beneficiary shall have
any interest in such investment, trust, or reserve.

 

8.3 To the extent that any Participant or beneficiary acquires a right to
receive benefits under the Plan, such rights shall be no greater than those
rights which guarantee to the Participant or beneficiary the strongest claim to
such benefits, without resulting in the Participant’s or beneficiary’s
constructive receipt of such benefits.

 

8.4 With respect to any 401(k)/ESOP Benefit, 100% of the Participant’s Deferral
Credit Account shall be deemed to be invested as provided in Section 5.4 above.
A Participant’s Deferral Credit Account may not be encumbered or assigned by a
Participant or any beneficiary.

 

10



--------------------------------------------------------------------------------

8.5 A Participant or beneficiary with a Retirement Income Benefit, the
401(k)/ESOP Benefit or both such Benefits under the Plan shall be an unsecured
creditor of the Employer as to any benefit payable under the Plan.

 

8.6 Not later than the closing of any transaction that would constitute a Change
of Control, the Employer shall transfer to an independent corporate trustee of a
grantor trust within the meaning of section 671 of the Code that satisfies the
applicable requirements of Revenue Procedure 92-64 or any successor thereto an
amount sufficient to cover all potential liabilities under this Plan.

ARTICLE 9

ADMINISTRATION

 

9.1 Except for the functions reserved to the Company or the Board, the
administration of the Plan shall be the responsibility of the Committee. The
Committee shall consist of three or more persons designated by the Company.
Members of the Committee shall serve for such terms as the Company shall
determine and until their successors are designated and qualified. Any member of
the Committee may resign upon at least 60 days written notice to the Company, or
may be removed from office by the Company at any time, with or without notice.

 

9.2 The Committee shall hold meetings upon notice at such times and places as it
may determine. Notice shall not be required if waived in writing. Any action of
the Committee shall be taken pursuant to a majority vote at a meeting, or
pursuant to the written consent of a majority of its members without a meeting,
and such action shall constitute the action of the Committee and shall be
binding in the same manner as if all members of the Committee had joined
therein. A majority of the members of the Committee shall constitute a quorum.
No member of the Committee shall note or be counted for quorum purposes on any
matter relating solely to himself or herself or his or her rights under the
Plan. The Committee shall record minutes of any actions taken at its meetings or
of any other official action of the Committee. Any person dealing with the
Committee shall be fully protected in relying upon any written notice,
instruction, direction or other communication signed by the Secretary of the
Committee or by any of the members of the Committee or by a representative of
the Committee authorized by the Committee to sign the same in its behalf.

 

9.3 The Committee shall have the power and the duty to take all actions and to
make all decisions necessary or proper to carry out the Plan. The determination
of the Committee as to any question involving the Plan shall be final,
conclusive and binding. Any discretionary actions to be taken under the Plan by
the Committee shall be uniform in their nature and applicable to all persons
similarly situated. Without limiting the generality of the foregoing, the
Committee shall have the following powers and duties:

 

11



--------------------------------------------------------------------------------

  (a) the duty to furnish to all Participants, upon request, copies of the Plan;

 

  (b) the power to require any person to furnish such information as it may
request for the purpose of the proper administration of the Plan as a condition
to receiving any benefits under the Plan;

 

  (c) the power to make and enforce such rules and regulations and prescribe the
use of such forms as it shall deem necessary for the efficient administration of
the Plan;

 

  (d) the power to interpret the Plan, and to resolve ambiguities,
inconsistencies and omissions, which findings shall be binding, final and
conclusive;

 

  (e) the power to decide on questions concerning the Plan in accordance with
the provisions of the Plan;

 

  (f) the power to determine the amount of benefits which shall be payable to
any person in accordance with the provisions of the Plan and to provide a full
and fair review to any Participant whose claim for benefits has been denied in
whole or in part;

 

  (g) the power to designate a person who may or may not be a member of the
Committee as Plan “Administrator” for purposes of the Employee Retirement Income
Security Act of 1974 (ERISA); if the Committee does not so designate an
Administrator, the Committee shall be the Plan Administrator;

 

  (h) the power to allocate any such powers and duties to or among individual
members of the Committee; and

 

  (i) the power to designate persons other than Committee members to carry out
any duty or power which would otherwise be a responsibility of the Committee or
Administrator, under the terms of the Plan.

 

9.4 To the extent permitted by law, the Committee and any person to whom it may
delegate any duty or power in connection with administering the Plan, the
Company, any Employer, and the officers and directors thereof, shall be entitled
to rely conclusively upon, and shall be fully protected in any action taken or
suffered by them in good faith in the reliance upon, any actuary, counsel,
accountant, other specialist, or other person selected by the Committee, or in
reliance upon any tables, valuations, certificates, opinions or reports which
shall be furnished by any of them. Further, to the extent permitted by law, no
member of the Committee, nor the Company, any Employer, nor the officers or
directors thereof, shall be liable for any neglect, omission or wrongdoing of
any other members of the Committee, agent, officer or employee of the Company or
any Employer. Any person claiming benefits under the Plan shall look solely to
the Employer for redress.

 

9.5 All expenses incurred before the termination of the Plan that shall arise in
connection with the administration of the Plan (including, but not limited to
administrative expenses, proper charges and disbursements, compensation and
other expenses and charges of any actuary, counsel, accountant, specialist, or
other person who shall be employed by the Committee in connection with the
administration of the Plan), shall be paid by the Employer.

 

12



--------------------------------------------------------------------------------

ARTICLE 10

AMENDMENT OR TERMINATION

 

10.1 The Board shall have the power to suspend or terminate the Plan in whole or
in part at any time, and from time to time to extend, modify, amend or revise
the Plan in such respects as the Board, by resolution, may deem advisable;
provided, however, that no such extension, modification, amendment, revision, or
termination shall deprive a Participant or any beneficiary of any benefit
accrued under the Plan.

 

10.2 In the event of a termination or partial termination of the Plan, the
rights of all affected parties, if any, to benefits accrued to the date of such
termination or partial termination, shall become nonforfeitable to the same
extent that such rights would be nonforfeitable if such benefits were provided
under the Basic Retirement Plan or the Basic 401(k)/ESOP and such plans were
terminated on such date.

 

10.3 No amendment of the Plan shall reduce the vested and accrued benefits, if
any, of a Participant under this Plan, except to the extent that such a
reduction would be permitted if such benefits were provided under the Basic
Retirement Plan or the Basic 401(k)/ESOP.

 

10.4 In the event of the termination or partial termination of the Plan: (a) the
Company shall pay in one lump sum to affected Participants or their
beneficiaries the 401(k)/ESOP Benefit, if any, to which they are entitled, as if
such Participants’ termination of service had occurred on the date the Plan is
terminated, and (b) the Retirement Income Benefit, if any, to which they are
entitled shall continue to be payable.

ARTICLE 11

GENERAL PROVISIONS

 

11.1 The Plan shall not be deemed to constitute an employment contract between
the Employer and any Employee or other person, whether or not in the employ of
the Employer, nor shall anything herein contained be deemed to give any Employee
or other person, whether or not in the employ of the Employer, any right to be
retained in the employ of the Employer, or to interfere with the right of the
Employer to discharge any Employee at any time and to treat such Employee
without any regard to the effect which such treatment might have upon such
Employee as a Participant of the Plan.

 

11.2

Except as provided in Section 11.4, or as may otherwise be required by law, no
distribution or payment under the Plan to any Participant or beneficiary shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, whether voluntary or involuntary, and
any attempt to so anticipate, alienate, sell, transfer,

 

13



--------------------------------------------------------------------------------

assign, pledge, encumber or charge the same shall be void; nor shall any such
distribution or payment be in any way liable for or subject to the debts,
contracts, liabilities, engagements or torts of any person entitled to such
distribution or payment. If any Participant or beneficiary is adjudicated
bankrupt or purports to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge any such distribution or payment, voluntarily or
involuntarily, the Committee, in its sole discretion, may cancel such
distribution or payment or may hold or cause to be held or applied such
distribution or payment, or any part thereof, to or for the benefit of such
Participant or beneficiary, in such manner as the Committee shall direct.

 

11.3 If the Employer determines that any person entitled to payments under the
Plan is incompetent by reason of physical or mental disability, it may cause all
payments thereafter becoming due to such person to be made to any other person
for his or her benefit, without responsibility to follow application of amounts
so paid. Payments made pursuant to this provision shall completely discharge the
Plan, the Employer and the Committee.

 

11.4 Notwithstanding any other provision of this Plan:

 

  (a) if the Employer determines that Cause exists for the termination of the
Participant’s employment, the Participant and his or her spouse and
beneficiaries shall forfeit all rights to any payments under this Plan;

 

  (b) no benefits shall accrue under this Plan prior to the Effective Date, nor
shall benefits accrue related to any services provided prior to such Effective
Date;

 

  (c) no amounts shall be payable hereunder to the Participant and his or her
spouse and beneficiaries:

(i) following any breach by the Participant of any provision of any employment
or other written agreement with the Company, the Bank or any other Employer with
respect to confidentiality, non-competition, non-interference with, or
non-solicitation of, employees, customers, suppliers or agents or similar
matters, provided that no Change in Control shall have occurred before such
breach;

(ii) if, without the prior written consent of the Company, the Participant
discloses or divulges to any third party, except as may be required by his or
her duties, by law, regulation, or order of a court or government authority, or
as directed by the Company, or uses to the detriment of the Company or its
affiliates or in any business or on behalf of any business competitive with or
substantially similar to any business of the Company or the Bank or their
affiliates, any Confidential Information obtained during the course of his or
her employment by the Company, the Bank or any affiliate of any of either of
them, provided that this Section 11.4(c)(ii) shall not be construed as
restricting the Participant from disclosing such information to the employees of
the Company or the Bank or their affiliates;

 

14



--------------------------------------------------------------------------------

(iii) if while the Participant is employed by the Company, the Bank, any
Employer or any affiliate of any of them or within two years after any
termination of such employment other than in anticipation of or following a
Change in Control, the Participant (A) interferes with the relationship of the
Company, the Bank or their affiliates with any of their employees, suppliers,
agents, or representatives (including, without limitation, causing or helping
another business to hire any employee of the Company, the Bank or their
affiliates), or (B) directly or indirectly diverts or attempts to divert from
the Company, the Bank or their affiliates any business in which any of them has
been actively engaged during the period of such employment, or interferes with
the relationship of the Company, the Bank or their affiliates with any of their
customers or prospective customers, provided, that this Section 11.4(c)(iii)
shall not, in and of itself, prohibit the Participant from engaging in the
banking, trust, or financial services business in any capacity, including that
of an owner or employee; and

 

  (d) if any particular provision of this section 11.4 shall be adjudicated to
be invalid or unenforceable, such provision shall be deemed amended to delete
from the portion thus adjudicated to be invalid or unenforceable, such deletion
to apply only with respect to the operation of such provision in the particular
jurisdiction in which such adjudication is made. In addition, should any court
determine that the provisions of this section 11.4 shall be unenforceable with
respect to scope, duration, or geographic area, such court shall be empowered to
substitute, to the extent enforceable, provisions similar hereto or other
provisions so as to provide to the Company, the Bank and their affiliates, to
the fullest extent permitted by applicable law, the benefits intended by this
section 11.4.

 

11.5 The Employer shall be the sole source of benefits under the Plan, and each
Employee, Participant, beneficiary, or any other person who shall claim the
right to any payment or benefit under the Plan shall be entitled to look solely
to the Employer for payment of benefits.

 

11.6 If the Employer is unable to make payment to any Participant, beneficiary,
or any other person to whom a payment is due under the Plan, because it cannot
ascertain the identity or whereabouts of such Participant, beneficiary, or other
person after reasonable efforts have been made to identify or locate such person
(including a notice of the payment so due mailed to the last known address of
such Participant, beneficiary, or other person shown on the records of the
Employer), such payment and all subsequent payments otherwise due to such
Participant, beneficiary or other person shall be forfeited 24 months after the
date such payment first became due; provided, however, that such payment and any
subsequent payments shall be reinstated, retroactively, no later than 60 days
after the date on which the Participant, beneficiary, or other person shall make
application therefor. Neither the Company, the Committee nor any other person
shall have any duty or obligation under the Plan to make any effort to locate or
identify any person entitled to benefits under the Plan, other than to mail a
notice to such person’s last known mailing address.

 

15



--------------------------------------------------------------------------------

11.7 If upon the payment of any benefits under the Plan, the Employer shall be
required to withhold any amounts with respect to such payment by reason of any
federal, state or local tax laws, rules or regulations, then the Employer shall
be entitled to deduct and withhold such amounts from any such payments. In any
event, such person shall make available to the Employer, promptly when requested
by the Employer, sufficient funds or other property to meet the requirements of
such withholding. Furthermore, at any time the Employer shall be obligated to
withhold taxes, the Employer shall be entitled to take and authorize such steps
as it may deem advisable in order to have the amounts required to be withheld
made available to the Employer out of any funds or property due to become due to
such person, whether under the Plan or otherwise.

 

11.8 The Committee, in its discretion, may increase or decrease the amount of
any benefit payable hereunder if and to the extent that it determines, in good
faith, that an increase is necessary in order to avoid the omission of a benefit
intended to be payable under this Plan or that a decrease is necessary in order
to avoid a duplication of the benefits intended to be payable under this Plan.

 

11.9 The provisions of the Plan shall be construed, administered and governed
under applicable federal laws and the laws of the State of New York. In applying
the laws of the State of New York, no effect shall be given to conflict of laws
principles that would cause the laws of another jurisdiction to apply.

 

16